Exhibit 10.31

EXECUTION VERSION

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
April 26, 2011, is entered into by and between NOVELLUS SYSTEMS, INC., a
California corporation (the “Borrower”), and BANK OF AMERICA, N.A., (the
“Lender”).

RECITALS

A. The Borrower and the Lender are parties to a Credit Agreement dated as of
June 17, 2009 (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), pursuant to which the
Lender extended certain credit facilities to the Borrower.

B. The Borrower has requested that the Lender agree to certain amendments to the
Credit Agreement, and the Lender has agreed to such request, subject to the
terms and conditions of this Amendment.

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings, if any, assigned to such terms in the Credit Agreement.

2. Interpretation. The rules of interpretation set forth in Sections 1.02 though
1.07 of the Credit Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.

3. Amendments to Credit Agreement. Subject to the terms and conditions hereof
and with effect from and after the Effective Date, the Credit Agreement shall be
amended as follows:

(a) Section 1.01 of the Credit Agreement shall be amended, by adding the
following definitions in appropriate alphabetical order:

“Conversion Event” means and includes both (a) the occurrence of any event or
satisfaction of any condition which gives rise to a right on the part of holders
of the Convertible Debt to convert such Indebtedness in whole or in part into
common equity of the Company and/or to be paid up to the par value of such
Indebtedness in cash in connection with such conversion and (b) the exercise by
any such holders of any such right.

“Convertible Debt” means “net share settle” convertible Indebtedness of up to
$735,000,000 expected to be issued by the Company on or about May 9, 2011.

(b) Section 8.01(e) of the Credit Agreement shall be amended and restated to
read as follows:



--------------------------------------------------------------------------------

(e) Cross Default. (i) The Company or any Subsidiary, other than an Inactive
Subsidiary whose obligations are not Guaranteed by the Company or any other
Subsidiary, (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; provided, however, that the
occurrence of a Conversion Event shall not constitute an Event of Default under
this Section 8.01(e); or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Company or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which the Company or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Company or such Subsidiary as a result thereof is
greater than the Threshold Amount; or

4. Representations and Warranties. The Borrower hereby represents and warrants
to the Lender as follows:

(a) Both immediately prior to and immediately after giving effect to this
Amendment, no Default has occurred and is continuing (or would result from the
amendment to the Credit Agreement contemplated hereby).

(b) This Amendment constitutes the legal, valid and binding obligation of the
Borrower, enforceable against it in accordance with its terms, without defense,
counterclaim or offset.

(c) The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate and other action and do not
and will not require any registration with, consent or approval of, or notice to
or action by, any Person (including any Governmental Authority) in order to be
effective and enforceable.

 

2



--------------------------------------------------------------------------------

(d) After giving effect to this Amendment, all representations and warranties of
the Borrower contained in Article V of the Credit Agreement are true and correct
on and as of the Effective Date, except to the extent that any such
representation and warranty specifically relates to an earlier date, in which
case they are true and correct as of such earlier date.

5. Effective Date.

(a) This Amendment will become effective when the following condition precedent
has been satisfied (the “Effective Date”): The Lender shall have received from
the Borrower a duly executed original (or, if elected by the Lender, an executed
facsimile copy) counterpart to this Amendment.

(b) From and after the Effective Date, the Credit Agreement is amended as set
forth herein. Except as expressly amended pursuant hereto, the Credit Agreement
shall remain unchanged and in full force and effect and is hereby ratified and
confirmed in all respects.

6. Reservation of Rights. The Borrower acknowledges and agrees that neither the
execution nor the delivery by the Lender of this Amendment, shall (a) be deemed
to create a course of dealing or otherwise obligate the Lender to execute
similar amendments or waivers under the same or similar circumstances in the
future or (b) be deemed to create any implied waiver of any right or remedy of
Lender with respect to any term or provision of any Loan Document (including any
term or provision relating to the occurrence of a Material Adverse Effect).

7. Miscellaneous.

(a) Except as herein expressly amended, all terms, covenants and provisions of
the Credit Agreement are and shall remain in full force and effect and all
references therein to such Credit Agreement shall henceforth refer to the Credit
Agreement as amended by this Amendment. This Amendment shall be deemed
incorporated into, and a part of, the Credit Agreement.

(b) This Amendment shall be binding upon and inure to the benefit of the parties
hereto and thereto and their respective successors and assigns. No third party
beneficiaries are intended in connection with this Amendment.

(c) THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTIONS 10.13, 10.14 and
10.15 OF THE CREDIT AGREEMENT RELATING TO GOVERNING LAW AND WAIVER OF RIGHT TO
TRIAL BY JURY, THE PROVISIONS OF WHICH ARE BY THIS REFERENCE INCORPORATED HEREIN
IN FULL.

(d) This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument. Each of the parties hereto understands and
agrees that this document (and any other document required herein) may be
delivered by any party hereto or thereto either in the form of an executed
original or an executed original sent by facsimile transmission to be followed
promptly by mailing of a hard copy original, and the receipt by the Lender of a
facsimile transmitted document purportedly bearing the signature of the Borrower
shall bind the

 

3



--------------------------------------------------------------------------------

Borrower with the same force and effect as the delivery of a hard copy original.
Any failure by the Lender to receive the hard copy executed original of such
document shall not diminish the binding effect of receipt of the facsimile
transmitted executed original of such document of the party whose hard copy page
was not received by the Lender.

(e) This Amendment, together with the Credit Agreement, contains the entire and
exclusive agreement of the parties hereto with reference to the matters
discussed herein and therein. This Amendment supersedes all prior drafts and
communications with respect thereto. This Amendment may not be amended except in
accordance with the provisions of Section 10.01 of the Credit Agreement.

(f) If any term or provision of this Amendment shall be deemed prohibited by or
invalid under any applicable law, such provision shall be invalidated without
affecting the remaining provisions of this Amendment or the Credit Agreement,
respectively.

(g) The Borrower covenants to pay to or reimburse the Lender, upon demand, for
all costs and expenses incurred in connection with the development, preparation,
negotiation, execution and delivery of this Amendment.

(h) This Amendment shall constitute a “Loan Document” under and as defined in
the Credit Agreement.

[Remainder of this page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

NOVELLUS SYSTEMS, INC. By:  

/s/ John Hertz                                 

  John Hertz   Chief Financial Officer

Signature Page 1 to Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A. By:  

/s/ Christina Felsing                         

  Christina Felsing   Vice President

Signature Page 2 to Second Amendment to Credit Agreement